DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
 
Response to Amendment

The amendment filed 12 April 2021 has been entered.  Claims 1-11 and 15-17 are currently pending in the application.  Claims 10-11 and 15-17 have been withdrawn.  The rejections of record from the office action dated 21 January 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There does not appear to be support to recite “wherein the polyolefin polyol is not hydrogenated” in claims 1 and 7.  While applicant points to paragraph [0085] and the examples in the specification, this does not provide support because while this provides support to recite the specific hydroxyl-terminated polybutadiene set forth in the instant specification, it does not provide support to broadly recite “polyolefin polyol is not hydrogenated”.  Further, there is no clear recitation that the Poly bd® R45 HTLO hydroxyl terminated polybutadiene is not hydrogenated.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the polyolefin polyol" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169) in view of Abraham et al. (US 2010/0217022 A1) and Shimada et al. (US 4,507,430).
Regarding claims 1, , 5, and 8, Yata discloses a polyurethane formed from a composition comprising polyisocyanate and a polyol component comprising a polyolefin polyol, at 20-100% or 50-100% by weight of the total polyols (i.e. overlapping 35-65%, 
Yata does not disclose that the polyester polyol is obtained by epoxidation of an unsaturated fatty acid ester and subsequent ring-opening reaction with a compound containing active hydrogen or from a vegetable oil as unsaturated fatty acid ester.
Abraham discloses an enhanced polyol prepared from a vegetable oil based fatty acid ester, wherein the polyol may be used to make a polyurethane and has the advantage of being made from natural oils (abstract, [0001]-[0010], [0085]).
Yata and Abraham are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Abrahams as the polyester polyol to make the polyurethane of Yata in order to provide a polyurethane that is derived from natural oils and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 
Yata does not disclose that the polyolefin polyol contains 0.01-20% by weight of a vinyl aromatic monomer.
Shimada discloses that a polyolefin polyol comprising 30% or less of a monomer such as styrene is well known for use in making polyurethane (C1/L60-C2/L3).
Yata and Shimada are analogous art because they both teach about compositions used to make polyurethane.  It would have been obvious to one of ordinary skill in the art to use a polyolefin polyol comprising 30% or less of styrene or to substitute 30% or less of the polyol monomers of Yata with 30% styrene monomer because this is well known in light of Shimada.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1) and Shimada et al. (US 4,507,430), as applied to claim 1 above, in view of Villa et al. (US 2013/0143977 A1).
Regarding claim 3, modified Yata discloses all of the claim limitations set forth above.  Modified Yata does not disclose that component (a1) is a hydroxyl terminated ethylene oxide/propylene oxide block copolymer.
Villa discloses a polyether polyol comprising block copolymers of propylene oxide and ethylene oxide useful in making polyurethanes that have high tensile and tear strengths (abstract, [0008]).
Yata and Villa are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Villa as the polyether polyol to make the polyurethane of modified Yata in order to provide a polyurethane that has high tensile and tear strength.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1) and Shimada et al. (US 4,507,430), as applied to claim 1 above, in view of Burkhart et al. (US 6,166,098).
Regarding claim 6, modified Yata discloses all of the claim limitations set forth above.  Modified Yata does not disclose that the composition further comprises a polysiloxane-polyoxyalkylene block copolymer.
Burkhart discloses a polysiloxane-polyoxyalkylene block copolymer useful in making polyurethane foams that have uniform pore structure and are stable through production (abstract, C1/L5-25).
.
Claims 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1) and Shimada et al. (US 4,507,430), as applied to claims 1 and 8 above, in view of Dirckx et al. (WO 98/33832).
Regarding claims 2, 4 and 9, modified Yata discloses all of the claim limitations as set forth above.  Modified Yata does not disclose that the polyether polyol is a linear or branched polyethylene oxide or polypropylene oxide or that component (a2) is a poly-1,3-butadiene polyol or polyisoprene polyol or that the composition comprises diphenyl methane diisocyanate.
Dirckx discloses a polyurethane composition comprising polyether polyol, polyester polyol and polyolefin polyol (abstract, P3/L1-15), wherein the polyolefin polyol may comprise 1,3-butadiene (P5/L5-35), wherein the polyether polyol may be linear and may be propylene oxide or ethylene oxide or mixtures thereof (P3/L5-15, P8/L20-30), wherein the polyurethane is formed using a polyisocyanate such as diphenylmethane diisocyanate (P10/L20-30).
Yata and Dirckx are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the linear propylene oxide or ethylene oxide or mixtures thereof of Dirckx as the polyether polyol of Yata, the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169) in view of Abraham et al. (US 2010/0217022 A1), Shimada et al. (US 4,507,430) and Dirckx et al. (WO 98/33832).
Regarding claim 7, Yata discloses a polyurethane formed from a composition comprising polyisocyanate and a polyol component comprising a polyolefin polyol, at 20-100% or 50-100% by weight of the total polyols (i.e. overlapping 35-65%, 40-60% by weight of polyolefin polyol) and which may comprise a polyether polyol and a polyester polyol (abstract; C2/L35-60; C4/L25-35; C6/L49-50).
Yata does not disclose that the polyester polyol is obtained by epoxidation of an unsaturated fatty acid ester and subsequent ring-opening reaction with a compound containing active hydrogen or from a vegetable oil as unsaturated fatty acid ester.
Abraham discloses an enhanced polyol prepared from a vegetable oil based fatty acid ester, wherein the polyol may be used to make a polyurethane and has the advantage of being made from natural oils (abstract, [0001]-[0010], [0085]).
Yata and Abraham are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Abrahams as the polyester polyol to make the polyurethane of Yata in order to provide a polyurethane that is derived from natural oils and because doing so would 
Yata does not disclose hydroxy-terminated polybutadiene or polyisoprene.
Dirckx discloses a polyurethane composition comprising polyether polyol, polyester polyol and polyolefin polyol (abstract, P3/L1-15), wherein the polyolefin polyol may be hydroxy terminated and comprise 1,3-butadiene (P5/L5-P6/L16), wherein the polyether polyol may be linear and may be propylene oxide or ethylene oxide or mixtures thereof (P3/L5-15, P8/L20-30), wherein the polyurethane is formed using a polyisocyanate such as diphenylmethane diisocyanate (P10/L20-30).
Yata and Dirckx are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the 1,3-butadiene polyol of Dirckx as the polyolefin polyol of Yata because it is well known in the art to do so and doing so amounts to nothing more than using a known component in a known environment to accomplish an entirely expected result.
Yata does not disclose that the polyolefin polyol contains 0.01-20% by weight of a vinyl aromatic monomer.
Shimada discloses that a polyolefin polyol comprising 30% or less of a monomer such as styrene is well known for use in making polyurethane (C1/L60-C2/L3).
Yata and Shimada are analogous art because they both teach about compositions used to make polyurethane.  It would have been obvious to one of ordinary skill in the art to use a polyolefin polyol comprising 30% or less of styrene or to substitute 30% or less of the polyol monomers of Yata with 30% styrene monomer because this is well known in light of Shimada.

Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given that the amount of polyolefin polyol is 20-100% or 50-100% (Yata C2/L50-60), a 1:1 ratio of the remainder would be in the range of 10% to 25% for the polyether and polyester polyols, which overlaps the claimed ranges.

Response to Arguments 

Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive.

Applicant’s argument is unpersuasive given that Yata broadly recited polyolefin polyol and merely prefers hydrogenated polyolefin polyol.
It is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES C YAGER/Primary Examiner, Art Unit 1782